Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-177931 CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Maximum offering price per unit Maximum aggregate offering price Amount of registration fee 3.80% Senior Notes due 2021 99.097% PROSPECTUS SUPPLEMENT (to Prospectus dated November 14, 2011) $300,000,000 3.80% Senior Notes due 2021 Interest on the notes will be paid on May 15 and November 15 of each year, beginning on May 15, 2012. The notes will mature on November 15, 2021. We may redeem the notes in whole or in part at any time at the make-whole redemption price set forth under “Description of Notes — Optional Redemption” in this prospectus supplement. If a change of control triggering event occurs, we may be required to offer to purchase the notes from holders at a purchase price of 101% of the principal amount of the notes, plus accrued and unpaid interest, if any, to the date of purchase. The notes offered hereby will be our senior unsecured obligations and will rank equally and ratably in right of payment with all of our existing and future senior unsecured indebtedness and senior to any future subordinated unsecured indebtedness. Investing in the notes involves risks. See “Risk Factors” beginning on page S-6 of this prospectus supplement to read about important factors you should consider before buying the notes. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement and the accompanying prospectus. Any representation to the contrary is a criminal offense. Per Note Total Public Offering Price 99.097% Underwriting Discounts and Commissions 0.650% Proceeds to Clorox (before expenses) 98.447% The public offering price set forth above does not include accrued interest, if any. Interest on the notes will accrue from November 17, 2011 and must be paid by the purchaser if the notes are delivered after November 17, 2011. The underwriters expect to deliver the notes to purchasers in book-entry form only through The Depository Trust Company and its participants, including Clearstream and Euroclear, on or about November 17, 2011. Joint Book-Running Managers Citigroup J.P. Morgan Wells Fargo Securities Senior Co-Managers BNP PARIBAS Goldman, Sachs & Co.
